Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,7,13,19.
For example it failed to teach determining that the network node cannot derive said at least one information set  from the acquired data; submitting, to another network node, a request for assistance to derive said at least one information from the acquired data; receiving, from the another network node and in response to the submitted request, information enabling deriving of said at least one information set from the acquired data; submitting the acquired data to a further network node which is to access the acquired data; receiving an indication that the further network node cannot derive said at least one information set from the acquired data; and responsive to receiving the indication that the further network node cannot derive said at least one information set from the acquired data, forwarding the information enabling deriving of said at least one information set from the acquired data to the further network node, which clearly support by the specification on pages 7-17.  This feature in light of other features of the independent claims 1,7,13,19 enable claims’ allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mensinger et al (us 2009/0240193) discloses the concept of customizing delivery of sensor data.
Morimoto et al (us 6,789,0570) discloses the concept of translating document using dictionary. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUYEN M DOAN/Primary Examiner, Art Unit 2452